Citation Nr: 0815840	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  07-06 559	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for heart disease, to include 
tachycardia.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1945 to November 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2006 rating decision of the Manila RO.  In July 2007, the 
Board granted a motion to advance this case on the Board's 
docket due to the appellant's advanced age. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The appeal in this case is from a denial of the veteran's 
attempt to reopen the claim of service connection for heart 
disease, to include tachycardia.  On March 31, 2006 the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) require in a claim to reopen a 
previously finally denied claim that VA, by way of a specific 
notice letter, must notify the claimant of what evidence and 
information (1) is necessary to reopen the claim; (2) is 
necessary to substantiate each element of the underlying 
service connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.  While a May 2006 letter notified the 
veteran that new and material evidence was necessary to 
reopen the claim, provided the definition of new and material 
evidence, and advised the veteran generally of what type of 
evidence to submit to substantiate the underlying claim of 
service connection, he did not receive any specific notice as 
to the basis for the previous denial, or of what type of 
evidence would suffice to reopen the claim.  

The Board has reviewed the record to determine whether the 
veteran is prejudiced by the lack of full Kent-compliant 
notice.  As statements from the veteran and the evidence he 
submitted in support of his claim suggest that he does not 
understand why he was previously denied, the Board finds that 
he is indeed prejudiced by not being provided the notice 
specified in Kent.  Accordingly further notice correcting 
this deficiency is necessary.

Furthermore, additional evidence received in December 2007 (a 
November 2007 private physician's statement) mentions 
tachycardia, but appears to have been considered by the RO 
only in connection with a claim regarding pulmonary 
tuberculosis, and not in connection with the instant claim to 
reopen.  On remand the RO will have opportunity to consider 
this evidence in connection with the instant claim.

Accordingly, the case is REMANDED for the following:

1.  The RO must provide the veteran the 
notice required in claims to reopen in 
accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The notice letter must 
specifically include an explanation of the 
basis for the last previous denial of the 
claim, in July 2002, as well as that to 
reopen the claim he must submit competent 
evidence that relates his current coronary 
artery disease and sinus tachycardia to 
his active service.   

2.  After the veteran has had ample 
opportunity to respond (and the RO 
completes any further action suggested by 
his response), the RO should review the 
entire record, and readjudicate the claim 
to reopen.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

